              Case 2:20-cr-00197-RAJ Document 116 Filed 03/25/21 Page 1 of 1




                                                              THE HONORABLE RICHARD A. JONES
 1
 2
 3
 4
 5                                 UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7
 8   UNITED STATES OF AMERICA,                           )   No. 2:20-cr-00197-RAJ
                                                         )
 9                   Plaintiff,                          )   ORDER ON DEFENDANT’S MOTION TO
                                                         )   CLARIFY REPRESENTATION AND/OR
10              v.                                       )   PROCEED PRO SE
                                                         )
11   HUMBERTO GARCIA,                                    )
                                                         )
12                   Defendant.                          )
                                                         )
13
14          THE COURT has considered Defendant Humberto Garcia’s Motion to Clarify

15   Representation and/or Proceed Pro Se (Dkt. # 95), and the records and files in this case.
     Having conducted a hearing on this date, for the reasons set forth orally on the record,
16
            IT IS NOW ORDERED that Attorney Michael Nance is permitted to withdraw as
17
     defense counsel in this matter, and that new counsel shall be appointed to represent Mr. Garcia
18   from the CJA panel. Mr. Nance shall remain counsel of record until successor counsel has
19   been appointed.
20
21          DATED this 25th day of March, 2021.
22
23
                                                               A
24                                                             The Honorable Richard A. Jones
                                                               United States District Judge
25
26


       ORDER - 1
       (United States v. Humberto Garcia; CR20-197RAJ)
